Wilson, Ch. J.,
Dissenting. — The view which I take of one question in this ease, makes it unnecessary to consider any other.
The plaintiff, an architect, on a contract with McCargar furnished plans and specifications for the building erected on the premises mortgaged to the defendant, and superintended the erection of said building. This action is brought to recover the sum owing to him in the premises, and to have it declared a lien ■ on the building. The claim is made and allowed for a sum in gross, no separate claim being made for either the plans, specifications or superintending. Unless he is entitled to recover the whole sum, therefore, he cannot recover at all in this case. 'The lien is claimed under chop. 90 of the General Statutes. Seo. 1 of this chapter reads : “ Whoever performs labor or furnishes materials * * for erecting, constructing, altering or repairing any house, or other building, or appurtenances, * * by virtue of a contract or agreement with the owner, or agent thereof, shall have a lien,” &c. Sec. 7: “Any person entitled to a lien under section one aforesaid, shall make an account in writing of the item of labor, skill, material, * * and file the same in the office of the register of the county,” &c„ &c.
See. 9. “When the owner of'any house or buildings, described in the first section of this chapter, suspends its pro*480gress or completion, without the consent of such laborers, mechanics or furnishers, or if the progress or the completion of the same is suspended by the decease of the owner at a stage when, from its unfinished state, such structure would go to waste, the laborers, mechanics and furnishers thereto, or any of them, may at their election proceed with the same at their cost, so far as to endose such building, and thereby prevent such waste.”
The form of the affidavit required to be made by the person claiming the lien is: “ • — — makes oath and says:
“ That the annexed is a true and correct account of the labor performed to and for O. D. at said county, and that the prices therefor set forth in the account are just and reasonable, and the same is unpaid. That said labor was performed for said C. D. at the time in said accounts mentioned, under and by virtue of a contract between affiant and C. D., and for erecting or repairing a certain house,” &c. The remainder of the chapter does not throw much additional light on the question to be determined, viz : whether an architect belongs to, any class for whose benefit this sjiecial remedy is given. Taking together the several sections elucidating this question, and interpreting every part so as to make it consistent with every other part, and giving the words used their obvious and ordinary signification and import, I am unable to resist the conclusion, that the law does not give to an architect a lien. Tie does not “perform labor for erecting the building” any more than does the lawyer who draws the contract between the owner and contractor. Such contract frequently gives with great minuteness the plans and specifications' according to which the building is to be constructed. But neither the attorney nor the architect is a “ laborer ” or “■ meahamiof or “furnisher,” according to the ordinary and well understood meaning of those terms. The meaning *481of each of these words is well and generally understood by those for whose benefit the law was enacted, and this is the meaning which we must presume the legislature intended them to have here. It will be observed too, that the word “ laborer ” is not used in the general sense of one who performs labor, for then the word “ mechanic” would be tautological. It seems to have its more limited and ordinary signification, which would not include architects. ♦
The fact that section ¶ requires an account to be made of the items of labor, or skill furnished, can only be considered an argument in favor of the plaintiff on the assumption that the mechanic does not furnish shill, but this assumption does not' accord with the fact, and the argument based on it therefore fails. The view which I take is fortified by the statutes of our. State in pa/ri materia. It is well settled, that in considering a doubtful statute, and for the pufpose of arriving at the legislative intent, all acts on the same subject matter are to be taken together and examined, and this rule holds good, though some of the statutes may have expired, or been repealed, and whether they are referred to or not. Sedgwick on Stat. Law, 247-250. In the Revised Statutes of 1851 {chap. 97) is found our first law on the subject. Its language is: “Any person who has a subsisting cause of action to the amount of ten dollars for any labor performed upon any lands, tenements or hereditaments, or for any materials furnished for any improvements upon any lands,” &c., may obtain a lien in the mode prescribed. This clearly does not give a lien to architects, for it cannot be pretended that they perform, labor upon any lands, or tenements. This law was repealed by Chap. 16 of the Lems of 1865.
The last mentioned law gives a lien in such cases, and enumerates those entitled thereto as follows : “ All and every dwelling house hereafter constructed, &c., shall be subject to *482the payment of the debt contracted for, or by reason of any work, or materials found and provided, 'by any brick maker, brick layer, stone cutter, mason, lime merchant, carpenter, painter and glazier, iron monger, plasterer, and lumber merchant, or any other person employed in erecting, or furnishing the materials for, or in the erection' or construction of such house,” &c. The general language of this law — “ any other person employed in the erection and construction of such house,” would not by any allowable latitude of construction embrace architects, but the meaning of these words must be arrived at in view of the context, for when general words follow particular ones, as in this case, the rule is to construe them as applicable to persons ejusdem generis. Sanderman vs. Breach, 7 Barn. & Cress., 99. Next is the act of March 20th, 1858, which provides that “ every dwelling house, or other building, for the construction, erection, or repairs of which any person shall have a claim for materials furnished, or Services rendered, shall * * be subject to the payment of such claim.”
Next is the act of August 12th, 1858, which was incorporated into the general statutes with a few unimportant changes, and which is the law now in force.
The history of the legislation on this subject shows very clearly to my mind the policy of the law makers to have been to protect those constructing or erecting the building and not those planning it. The earlier acts manifestly do not embrace architects, and I see nothing in the later to show a change of policy, or purpose, on the part of the legislature. The object of each repeal and re-enactment, above referred to, is made manifest by changes in the law clearly and unmistakably made; and if it had been in the mind of the legislature to change the .policy of the State in this respect, and to include architects in the list of those for whose benefit this *483special remedy is given, it is reasonable to suppose that we would find in the language of the law some evidence of the purpose to make such change. Such ' evidence is not only wanting, but to my mind the phraseology of the later acts shows that the legislature did not intend any change of policy, or of the law in this respect. The case of Bank of Pa. vs. Gries, 35 Pa. State R., 423, is clearly distinguishable from this, and cannot be considered an authority for the plaintiff. I think the order should be reversed.